Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 9, 2017

                                      No. 04-17-00297-CV

                          IN THE INTEREST OF A.S.G., A CHILD,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00416
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellee’s brief was due to be filed on July 31, 2017. On August 7, 2017,
the appellee filed a motion for extension of time requesting a twenty day extension to file its
brief. The motion is GRANTED. Appellee’s brief must be filed no later than August 21, 2017.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.


                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk